--------------------------------------------------------------------------------

Exhibit 10.40
 
This Loan And Security Agreement is entered into as of June 21, 2012, by and
between Avidbank Corporate Finance, a division of Avidbank (“Bank”) and USA
Technologies, Inc. (“Borrower”).
 
Recitals
 
Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.
 
Agreement
 
The parties agree as follows:
 
1.             Definitions and Construction.
 
1.1           Definitions.  As used in this Agreement, the following terms shall
have the following definitions:
 
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower and Borrower’s Books relating
to any of the foregoing.
 
“Adjusted EBITDA” means net income (loss) before interest income, interest
expense, income taxes, depreciation, amortization, and change in fair value of
warrant liabilities and stock-based compensation expense.  For the fiscal
quarter ending June 30, 2012, “Adjusted EBITDA” means net income (loss) before
interest income, interest expense, income taxes, depreciation, amortization,
change in fair value of warrant liabilities, stock-based compensation expense,
and the costs and expenses incurred or accrued by Borrower in connection with or
relating to the proxy contest in progress as of the Closing Date.


“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.
 
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.
 
“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.
 
“Borrower’s Books” means all of Borrower’s books and records
including:  ledgers; records concerning Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.
 
“Borrowing Base” means an amount equal to (i) seventy-five percent (75%) of
Eligible Accounts, as determined by Bank as determined by Bank’s Factor SQL
system, plus (ii) eighty percent (80%) of Processing Revenues, as determined by
Bank with reference to the most recent Borrowing Base Certificate delivered to
Bank, provided, however, that the aggregate amount included in the Borrowing
Base pursuant to this clause (ii) shall at no time exceed the Processing
Revenues Sublimit at any time.
 
 
1

--------------------------------------------------------------------------------

 
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.
 
“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the California Uniform Commercial Code.
 
“Collateral” means the property described on Exhibit A attached hereto.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
 
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.
 
“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrower hereunder.
 
“Daily Balance” means the amount of the Obligations owed at the end of a given
day.
 
“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s
reasonable judgment and upon notification thereof to Borrower in accordance with
the provisions hereof.  Unless otherwise agreed to by Bank, Eligible Accounts
shall not include the following:
 
(a)           Accounts that the account debtor has failed to pay within ninety
(90) days of invoice date;
 
(b)           Accounts with respect to an account debtor, twenty-five percent
(25%) of whose Accounts the account debtor has failed to pay within ninety (90)
days of invoice date;
 
(c)           Accounts with respect to which the account debtor is an officer,
employee, or agent of Borrower;
 
(d)           Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, demo or
promotional, or other terms by reason of which the payment by the account debtor
may be conditional;
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Accounts with respect to which the account debtor is an Affiliate
of Borrower;
 
(f)           Accounts with respect to which the account debtor does not have
its principal place of business in the United States, except for Eligible
Foreign Accounts;
 
(g)           Accounts with respect to which the account debtor is the United
States or any department, agency, or instrumentality of the United States,
except for such Accounts in which Borrower has assigned its payment rights to
Bank, the assignment has been acknowledged under the Assignment of Claims Act of
1940 (31 U.S.C. Section 3727), and such assignment otherwise complies with the
Assignment of Claims Act to Bank’s reasonable satisfaction;
 
(h)           Accounts with respect to which Borrower is liable to the account
debtor for goods sold or services rendered by the account debtor to Borrower or
for deposits or other property of the account debtor held by Borrower, but only
to the extent of any amounts owing to the account debtor against amounts owed to
Borrower;
 
(i)           Accounts with respect to an account debtor, including Subsidiaries
and Affiliates, whose total obligations to Borrower exceed thirty percent (30%)
of all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;
 
(j)           Accounts that have not yet been billed to the account debtor or
that relate to deposits (such as good faith deposits) or other property of the
account debtor held by Borrower for the performance of services or delivery of
goods which Borrower has not yet performed or delivered;
 
(k)           Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business; and
 
(l)           Accounts the collection of which Bank reasonably determines to be
doubtful.
 
“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that (i) are supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, (ii) are
supported by credit insurance naming Bank as the loss payee in an amount, and
issued by a insurance company, acceptable to Bank, or (iii) that Bank approves
on a case-by-case basis.
 
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
 
“Event of Default” has the meaning assigned in Article 8.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time.
 
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following: Copyrights, Trademarks and Patents; all trade
secrets, all design rights, claims for damages by way of past, present and
future infringement of any of the rights included above, all licenses or other
rights to use any of the Copyrights, Patents or Trademarks, and all license fees
and royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.
 
“Inventory” means all inventory in which Borrower has or acquires any interest,
including work in process and finished products intended for sale or lease or to
be furnished under a contract of service, of every kind and description now or
at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, including such inventory as is temporarily out of its
custody or possession or in transit and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing and any documents of title representing any
of the above, and Borrower’s Books relating to any of the foregoing.
 
“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
 
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
 
“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, any guarantees executed by Borrower’s Subsidiaries, and any other
agreement entered into in connection with this Agreement, all as amended or
extended from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.
 
“Negotiable Collateral” means all letters of credit of which Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and Borrower’s Books relating to any of the foregoing.
 
“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.
 
 
4

--------------------------------------------------------------------------------

 
 
“Permitted Indebtedness” means:
 
(a)           Indebtedness of Borrower in favor of Bank arising under this
Agreement or any other Loan Document;
 
(b)           Indebtedness existing on the Closing Date and disclosed in the
Schedule;
 
(c)           Indebtedness secured by a lien described in clause (c) of the
defined term “Permitted Liens,” provided (i) such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) the amount of such Indebtedness incurred by Borrower
during any fiscal year (in excess of that which is outstanding as of the Closing
Date) shall  not exceed $500,000 in the aggregate; and
 
(d)           Subordinated Debt.
 
“Permitted Investment” means:
 
(a)           Investments existing on the Closing Date disclosed in the
Schedule; and
 
(b)           (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank and (iv) Bank’s money market accounts.
 
“Permitted Liens” means the following:
 
(a)           Any Liens existing on the Closing Date and disclosed in the
Schedule or arising under this Agreement or the other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank’s security
interests;
 
(c)           Liens (i) upon or in any equipment which was not financed by Bank
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such equipment or indebtedness incurred solely for the purpose of
financing the acquisition of such equipment, or (ii) existing on such equipment
at the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment;
 
(d)           Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
 
“Prime Rate” means the variable rate of interest, per annum, that appears in The
Wall Street Journal from time to time, whether or not such announced rate is the
lowest rate available from Bank.
 
“Processing Revenues” means Borrower’s revenue, measured in accordance with
GAAP, for the preceding two-month period, from networking service fees and
transaction processing revenues that are not invoiced on a monthly basis and
paid pursuant to other contractual arrangements, and not included in Eligible
Accounts.
 
 
5

--------------------------------------------------------------------------------

 
 
“Processing Revenues Sublimit” means Borrower’s Accounts relating to the
Processing Revenues, which shall not exceed One Million Dollars ($1,000,000) at
any time without the Bank’s prior consent.
 
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.
 
“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(a) hereof.
 
“Revolving Line” means a credit extension of up to Three Million Dollars
($3,000,000).
 
“Revolving Maturity Date” means the first anniversary of the Closing Date.
 
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.
 
“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms acceptable to Bank (and identified
as being such by Borrower and Bank).
 
“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by Borrower, either directly or
through an Affiliate.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
1.2           Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP.  When used herein, the terms
“financial statements” shall include the notes and schedules thereto.
 
2.             Loan and Terms Of Payment.
 
2.1           Credit Extensions.
 
Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder.  Borrower shall also pay interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.
 
(a)           Revolving Advances.
 
(i)           Subject to and upon the terms and conditions of this Agreement,
Borrower may request Advances in an aggregate outstanding amount not to exceed
the lesser of (i) the Revolving Line or (ii) the Borrowing Base.  Subject to the
terms and conditions of this Agreement, amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed at any time prior to the Revolving
Maturity Date, at which time all Advances under this Section 2.1(a) shall be
immediately due and payable.  Borrower may prepay any Advances without penalty
or premium.
 
(ii)          Whenever Borrower desires an Advance, Borrower will notify Bank by
facsimile transmission or telephone no later than 11:00 a.m. Pacific Time, on
the Business Day that is one day before the Business Day the Advance is to be
made.  Each such notification shall be promptly confirmed by a Payment/Advance
Form in substantially the form of Exhibit B hereto.  Borrower will deliver
copies of invoices in connection with any Advance request and all supporting
documents, plus transaction files for all invoices and payment application in an
electronic format acceptable to Bank for processing.  Documents received by
11:00 a.m. California time on accounts acceptable to Bank will be processed on
the following Business Day.  Documents received after then will be processed
within two Business Days.  Bank is authorized to make Advances under this
Agreement, based upon instructions received from a Responsible Officer or a
designee of a Responsible Officer, or without instructions if in Bank’s
discretion such Advances are necessary to meet Obligations which have become due
and remain unpaid.  Bank shall be entitled to rely on any telephonic notice
given by a person who Bank reasonably believes to be a Responsible Officer or a
designee thereof, and Borrower shall indemnify and hold Bank harmless for any
damages or loss suffered by Bank as a result of such reliance.  Bank will credit
the amount of Advances made under this Section to Borrower’s deposit account.
 
 
6

--------------------------------------------------------------------------------

 
 
2.2          Overadvances.  If (a) the aggregate amount of the outstanding
Advances exceeds the lesser of the Revolving Line or the Borrowing Base at any
time, or (b) the aggregate amount of the outstanding Advances with respect to
the Processing Revenues exceeds the Processing Revenues Sublimit at any time,
Borrower shall immediately pay to Bank, in cash, the amount of such excess.
 
2.3           Interest Rates, Payments, and Calculations.
 
(a)           Interest Rates.  Except as set forth in Section 2.3(b), the
Advances shall bear interest, on the outstanding Daily Balance thereof, at a
rate equal to two percent (2.00%) above the Prime Rate, provided, however, that
in no event shall the interest rate under this Section 2.3(a) be less than five
percent (5.00%) per annum at any time.
 
(b)           Late Fee; Default Rate.  If any payment is not made within ten
(10) days after the date such payment is due, Borrower shall pay Bank a late fee
equal to the lesser of (i) five percent (5%) of the amount of such unpaid amount
or (ii) the maximum amount permitted to be charged under applicable law.  All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.
 
(c)           Payments.  Interest hereunder shall be due and payable on the last
business day of each month during the term hereof.  The minimum interest payable
with respect to each six month period, measured beginning with the period ending
six months from the Closing Date, and for each successive six month period
thereafter, shall be Twenty Thousand Dollars ($20,000).  Bank shall, at its
option, charge such interest, all Bank Expenses, and all Periodic Payments
against any of Borrower’s deposit accounts or against the Revolving Line, in
which case those amounts shall thereafter accrue interest at the rate then
applicable hereunder.  Any interest not paid when due shall be compounded by
becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder.  All payments shall be free and
clear of any taxes, withholdings, duties, impositions or other charges, to the
end that Bank will receive the entire amount of any Obligations payable
hereunder, regardless of source of payment.
 
(d)           Lockbox.    Borrower shall cause all account debtors and any of
Borrower’s payment processors (including JP Morgan) to wire any amounts owing to
Borrower to such account (the “Collateral Account”) as Bank shall specify, and
to mail all payments made by check to a post office box under Bank’s
control.  All invoices shall specify such post office box as the payment
address.  Bank shall have sole authority to collect such payments and deposit
them to the Collateral Account.  If Borrower receives any amount despite such
instructions, Borrower shall immediately deliver such payment to Bank in the
form received, except for an endorsement to the order of Bank and, pending such
delivery, shall hold such payment in trust for Bank.  Two Business Days after
clearance of any checks, Bank shall credit all amounts paid into the Collateral
Account first, against any amounts outstanding under the Revolving Line, and
then, of any remaining balance of such amount, to Borrower’s operating
account.  Borrower shall enter into such lockbox agreement as Bank shall
reasonably request from time to time.  Bank will provide reports of invoice
entry and payment to Borrower on each Business Day, and will from time to time
deliver a detailed aging of open invoices upon Borrower’s request.
Notwithstanding the foregoing, in lieu of requiring payment processors to comply
with the foregoing, on a weekly basis, Borrower shall submit to Bank a schedule
reflecting revenue proceeds owing to Borrower from Borrower’s payment
processors, and such proceeds shall be wired to Borrower’s account with Bank on
a weekly basis within two Business Days following the date such schedule is due
to Bank. Borrower’s failure to comply with the foregoing shall constitute an
immediate Event of Default without any cure period.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Computation.  In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.
 
2.4           Crediting Payments.  Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies.  After the
occurrence of an Event of Default, the receipt by Bank of any wire transfer of
funds, check, or other item of payment shall be immediately applied to
conditionally reduce Obligations, but shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment.  Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 12:00 noon Pacific Time shall be
deemed to have been received by Bank as of the opening of business on the
immediately following Business Day.  Whenever any payment to Bank under the Loan
Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.
 
2.5           Fees.  Borrower shall pay to Bank the following:
 
(a)           Facility Fee.  On the Closing Date, a Facility Fee equal to
Fifteen Thousand Dollars ($15,000), which shall be nonrefundable; and
 
(b)           Bank Expenses.  On the Closing Date, all Bank Expenses incurred
through the Closing Date, including reasonable attorneys’ fees and expenses and,
after the Closing Date, all Bank Expenses, including reasonable attorneys’ fees
and expenses, as and when they are incurred by Bank.
 
2.6           Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 12.8, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement.  Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.  Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.
 
3.             Conditions of Loans.
 
3.1           Conditions Precedent to Initial Credit Extension.  The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:
 
(a)           this Agreement;
 
(b)           a certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;
 
(c)           UCC National Form Financing Statement;
 
(d)           an intellectual property security agreement;
 
(e)           evidence of termination of the Lien in favor of PNC Bank National
Association;
 
(f)           certificates of insurance naming Bank as loss payee and additional
insured;
 
(g)           payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof;
 
 
8

--------------------------------------------------------------------------------

 
 
(h)           account control agreement(s) with JPMorgan Chase, and PNC Bank
National Association  (if Borrower’s account with PNC Bank National Association
continues to be in existence as of the Closing Date);
 
(i)           current financial statements of Borrower;
 
(j)           an audit of the Collateral, the results of which have already been
received by Bank and is satisfactory to Bank;
 
(k)           establishment of the Collateral Account and lockbox arrangements;
 
(l)           evidence of resolution of Borrower’s shareholder lawsuit and
injunction in a manner acceptable to Bank, which evidence has been received
deemed acceptable to Bank prior to the date hereof; and
 
(m)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
3.2           Conditions Precedent to all Credit Extensions.  The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:
 
(a)           timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1;
 
(b)           the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension.  The making of each Credit Extension shall be deemed to be a
representation and warranty by Borrower on the date of such Credit Extension as
to the accuracy of the facts referred to in this Section 3.2; and
 
(c)           in Bank’s sole discretion, there has not been any material
impairment in the Accounts, general affairs, management, results of operation,
financial condition or the prospect of repayment of the Obligations, or there
has not been any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Bank.
 
4.             Creation of Security Interest.
 
4.1           Grant of Security Interest.  Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents.  Except as set forth in the
Schedule, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in Collateral acquired after the date hereof.
 
4.2           Delivery of Additional Documentation Required.  Borrower shall
from time to time execute and deliver to Bank, at the request of Bank, all
Negotiable Collateral, all financing statements and other documents that Bank
may reasonably request, in form satisfactory to Bank, to perfect and continue
the perfection of Bank’s security interests in the Collateral and in order to
fully consummate all of the transactions contemplated under the Loan
Documents.  Borrower from time to time may deposit with Bank specific time
deposit accounts to secure specific Obligations. Borrower authorizes Bank to
hold such balances in pledge and to decline to honor any drafts thereon or any
request by Borrower or any other Person to pay or otherwise transfer any part of
such balances for so long as the Obligations are outstanding.
 
 
9

--------------------------------------------------------------------------------

 
 
4.3           Right to Inspect.  Bank (through any of its officers, employees,
or agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.
 
5.             Representations and Warranties.
 
Borrower represents and warrants as follows:
 
5.1           Due Organization and Qualification.  Borrower and each Subsidiary
is a corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified.
 
5.2           Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s articles of incorporation or bylaws, nor will
they constitute an event of default under any material agreement to which
Borrower is a party or by which Borrower is bound.  Borrower is not in default
under any material agreement to which it is a party or by which it is bound.
 
5.3           No Prior Encumbrances.  Borrower has good and marketable title to
its property, free and clear of Liens, except for Permitted Liens.
 
5.4           Bona Fide Eligible Accounts.  The Eligible Accounts are bona fide
existing obligations.  The property and services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or to the account
debtor’s agent for immediate and unconditional acceptance by the account
debtor.  Borrower has not received notice of actual or imminent Insolvency
Proceeding of any account debtor that is included in any Borrowing Base
Certificate as an Eligible Account.
 
5.5           Merchantable Inventory.  All Inventory is in all material respects
of good and marketable quality, free from all material defects, except for
Inventory for which adequate reserves have been made.
 
5.6           Intellectual Property Collateral.  Borrower is the sole owner of
the Intellectual Property Collateral, except for non-exclusive licenses granted
by Borrower to its customers in the ordinary course of business.  Each of the
Patents is valid and enforceable, and no part of the Intellectual Property
Collateral has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Intellectual Property Collateral
violates the rights of any third party.  Except as set forth in the Schedule,
Borrower’s rights as a licensee of intellectual property do not give rise to
more than five percent (5%) of its gross revenue in any given month, including
without limitation revenue derived from the sale, licensing, rendering or
disposition of any product or service.  Borrower is not a party to, or bound by,
any agreement that restricts the grant by Borrower of a security interest in
Borrower’s rights under such agreement.
 
5.7           Name; Location of Chief Executive Office.  Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof.  The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.  All Borrower’s
Inventory and Equipment is located only at the location set forth in Section 10
hereof, or at Borrower’s facility located at 30 Spring Mill Drive, Malvern,
Pennsylvania, or at third party contract manufacturers listed on the Schedule at
which no more than an aggregate of $750,000 of Inventory and Equipment is stored
or maintained.
 
5.8           Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency.
 
5.9           No Material Adverse Change in Financial Statements.  All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that Bank has received from Borrower fairly present in all material
respects Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then
ended.  There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.
 
 
10

--------------------------------------------------------------------------------

 
 
5.10         Solvency, Payment of Debts.  Borrower is solvent and able to pay
its debts (including trade debts) as they mature.
 
5.11         Regulatory Compliance.  Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from Borrower’s failure to
comply with ERISA that could result in Borrower’s incurring any material
liability.  Borrower is not an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940.  Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Borrower and each Subsidiary have
complied with all the provisions of the Federal Fair Labor Standards
Act.  Borrower and each Subsidiary have not violated any material statutes,
laws, ordinances or rules applicable to it.
 
5.12         Environmental Condition.  None of Borrower’s or any Subsidiary’s
properties or assets has ever been used by Borrower or any Subsidiary or, to the
best of Borrower’s knowledge, by previous owners or operators, in the disposal
of, or to produce, store, handle, treat, release, or transport, any hazardous
waste or hazardous substance other than in accordance with applicable law; to
the best of Borrower’s knowledge, none of Borrower’s properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a hazardous waste or hazardous substance disposal site, or
a candidate for closure pursuant to any environmental protection statute; no
lien arising under any environmental protection statute has attached to any
revenues or to any real or personal property owned by Borrower or any
Subsidiary; and neither Borrower nor any Subsidiary has received a summons,
citation, notice, or directive from the Environmental Protection Agency or any
other federal, state or other governmental agency concerning any action or
omission by Borrower or any Subsidiary resulting in the releasing, or otherwise
disposing of hazardous waste or hazardous substances into the environment.
 
5.13         Taxes.  Borrower and each Subsidiary have filed or caused to be
filed all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein.
 
5.14        Subsidiaries.  Borrower does not own any stock, partnership interest
or other equity securities of any Person, except for Permitted Investments.
 
5.15        Government Consents.  Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted.
 
5.16         Accounts.  None of Borrower’s nor any Subsidiary’s property is
maintained or invested with a Person other than Bank, except as disclosed on the
Schedule.
 
5.17         Full Disclosure.  No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading.
 
6.             Affirmative Covenants.
 
Borrower shall do all of the following:
 
6.1           Good Standing.  Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which it is
required under applicable law.  Borrower shall maintain, and shall cause each of
its Subsidiaries to maintain, in force all licenses, approvals and agreements,
the loss of which could have a Material Adverse Effect.
 
 
11

--------------------------------------------------------------------------------

 
 
6.2           Government Compliance.  Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA.  Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could have a Material Adverse Effect.
 
6.3           Financial Statements, Reports, Certificates.  Borrower shall
deliver the following to Bank: (a) weekly transaction reports of Borrower’s cash
disbursements and collections; (b) as soon as available, but in any event within
twenty (20) days after the last day of each month, a Borrower prepared
consolidated balance sheet, income, and cash flow statement covering Borrower’s
consolidated operations during such period, prepared in accordance with GAAP,
consistently applied, along with aged listings of accounts receivable and
accounts payable, together with a Borrowing Base Certificate signed by a
Responsible Officer in substantially the form of Exhibit C hereto, and a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit D hereto, all in a form acceptable to Bank; (c) as soon as available,
but in any event within one hundred twenty (120) days after the end of
Borrower’s fiscal year, audited consolidated financial statements of Borrower
prepared in accordance with GAAP, consistently applied, together with an
unqualified opinion on such financial statements of an independent certified
public accounting firm reasonably acceptable to Bank; (d) copies of all
statements, reports and notices sent or made available generally by Borrower to
its security holders or to any holders of Subordinated Debt and, if applicable,
all reports on Forms 10-K and 10-Q filed with the Securities and Exchange
Commission; (e) promptly upon receipt of notice thereof, a report of any legal
actions pending or threatened against Borrower or any Subsidiary that could
result in damages or costs to Borrower or any Subsidiary of Fifty Thousand
Dollars ($50,000) or more, or any commercial tort claim (as defined in the Code)
acquired by Borrower; (f) as soon as available, but in any event no later than
thirty (30) days after the end of Borrower’s fiscal year, annual operating
projections (including income statements, balance sheets and cash flow
statements presented in a monthly format) for the upcoming fiscal year, in form
and substance reasonably satisfactory to Bank, (g) such budgets, sales
projections, operating plans, other financial information including information
related to the verification of Borrower’s Accounts as Bank may reasonably
request from time to time; and (h) monthly statements from JPMorgan Chase (or
any other payment processing financial institution of Borrower), within five
days of Borrower’s receipt of such statements.
 
6.4           Audits. Bank shall have a right from time to time hereafter to
audit Borrower’s Accounts and appraise Collateral at Borrower’s expense,
provided that such audits will be conducted no more often than every six (6)
months unless an Event of Default has occurred and is continuing.
 
6.5           Inventory; Returns.  Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made.  Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement.  Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than Fifty Thousand Dollars
($50,000).
 
6.6           Taxes.  Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Bank, on demand, appropriate certificates attesting to
the payment or deposit thereof; and Borrower will make, and will cause each
Subsidiary to make, timely payment or deposit of all material tax payments and
withholding taxes required of it by applicable laws, including, but not limited
to, those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Bank with proof
satisfactory to Bank indicating that Borrower or a Subsidiary has made such
payments or deposits; provided that Borrower or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower.
 
6.7           Insurance.
 
(a)           Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof.  Borrower shall also maintain
insurance relating to Borrower’s business, ownership and use of the Collateral
in amounts and of a type that are customary to businesses similar to Borrower’s.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank.  All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee thereof, and all liability insurance policies shall show the Bank as an
additional insured and shall specify that the insurer must give at least twenty
(20) days notice to Bank before canceling its policy for any reason.  Upon
Bank’s request, Borrower shall deliver to Bank certified copies of such policies
of insurance and evidence of the payments of all premiums therefor.  All
proceeds payable under any such policy shall, at the option of Bank, be payable
to Bank to be applied on account of the Obligations.
 
6.8           Accounts.  Within forty-five (45) days of the initial Advance,
Borrower shall open and maintain its primary depository and operating accounts
with Bank (which, for the sake of clarity, does not include Borrower’s payment
processing accounts, which are currently maintained with JP Morgan
Chase).  Borrower’s accounts maintained outside of Bank shall be subject to
account control agreement(s) or other appropriate instrument with respect to
such account to perfect Bank’s Lien in such account in accordance with the terms
hereunder, in form and substance satisfactory to Bank.
 
6.9           Minimum Liquidity.  Borrower shall maintain a balance of
unrestricted cash in accounts with Bank (not including any cash held in the
Collateral Account) of at least Three Million Dollars ($3,000,000) at all times.
 
6.10         Adjusted EBITDA.  Borrower shall achieve a minimum Adjusted EBITDA,
measured on a quarterly basis, in the following amounts:
 
Fiscal Quarter
Minimum Adjusted
EBITDA
Fiscal quarter ending June 30, 2012:
$575,000
Fiscal quarter ending September 30, 2012:
$700,000
Fiscal quarter ending December 31, 2012:
$1,000,000



Borrower shall achieve a minimum Adjusted EBITDA for fiscal quarters in 2013 and
beyond in such amounts as may be mutually agreed upon by Borrower and Bank with
reference to Borrower’s annual operating projections for such year(s) delivered
to Bank in accordance with Section 6.3(f).


6.11         Intellectual Property Rights.
 
(a)           Borrower shall promptly give Bank written notice of any
applications or registrations of intellectual property rights filed with the
United States Patent and Trademark Office, including the date of such filing and
the registration or application numbers, if any.  Borrower shall (i) give Bank
not less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations, and the date such applications or
registrations will be filed, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations.  Upon filing any such applications or
registrations with the United States Copyright Office, Borrower shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           Bank may audit Borrower’s Intellectual Property Collateral to
confirm compliance with this Section, provided such audit may not occur more
often than twice per year, unless an Event of Default has occurred and is
continuing.  Bank shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
Section to take but which Borrower fails to take, after 15 days’ notice to
Borrower.  Borrower shall reimburse and indemnify Bank for all reasonable costs
and reasonable expenses incurred in the reasonable exercise of its rights under
this Section.
 
6.12         Further Assurances.  At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.
 
6.13         Post-Closing Covenant. Within 30 days of the Closing Date, Borrower
shall deliver to Bank, in form and substance satisfactory to Bank, unconditional
secured guarantees duly executed by Stitch Networks Corporation and USAT Capital
Corp, LLC; accompanied by incumbency and corporate authorization certifications
in form and substance satisfactory to Bank.
 
7.             Negative Covenants.
 
Borrower will not do any of the following without the Bank’s prior written
consent:
 
7.1           Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, other than:  (i) Transfers of
Inventory in the ordinary course of business; (ii) Transfers of non-exclusive
licenses and similar arrangements for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business; or (iii) Transfers of worn-out
or obsolete Equipment which was not financed by Bank.
 
7.2           Change in Business; Change in Control or Executive Office.  Engage
in any business, or permit any of its Subsidiaries to engage in any business,
other than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); experience a
change in its Chief Executive Officer or Chief Financial Officer, or cease to
conduct business in the manner conducted by Borrower as of the Closing Date; or
suffer or permit a Change in Control; or without thirty (30) days prior written
notification to Bank, relocate its chief executive office or state of
incorporation or change its legal name; or without Bank’s prior written consent,
change the date on which its fiscal year ends.
 
7.3           Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.
 
7.4           Indebtedness.  Create, incur, guarantee, assume or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness.
 
7.5           Encumbrances.  Create, incur, assume or suffer to exist any Lien
with respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or enter into any agreement
with any Person other than Bank not to grant a security interest in, or
otherwise encumber, any of its property, or permit any Subsidiary to do so.
 
7.6           Distributions.  Pay any dividends or make any other distribution
or payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that Borrower may
repurchase the stock of former employees pursuant to stock repurchase agreements
as long as an Event of Default does not exist prior to such repurchase or would
not exist after giving effect to such repurchase, and the aggregate amount of
such repurchase does not exceed $100,000 in any fiscal year.
 
7.7           Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its property with
a Person other than Bank or permit any of its Subsidiaries to do so unless such
Person has entered into an account control agreement with Bank in form and
substance satisfactory to Bank; or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.
 
 
14

--------------------------------------------------------------------------------

 
 
7.8           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.
 
7.9           Subordinated Debt.  Make any payment in respect of any
Subordinated Debt, or permit any of its Subsidiaries to make any such payment,
except in compliance with the terms of such Subordinated Debt, or amend any
provision contained in any documentation relating to the Subordinated Debt
without Bank’s prior written consent.
 
7.10        Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or other third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in pledge possession of the warehouse receipt,
where negotiable, covering such Inventory or Equipment. Store or maintain any
Equipment or Inventory at a location other than the location set forth in
Section 10 of this Agreement, or at Borrower’s facility located at 30 Spring
Mill Drive, Malvern, Pennsylvania, other than at third party contract
manufacturers listed on the Schedule where the aggregate value of such Equipment
or Inventory does not exceed $750,000.
 
7.11         Compliance.  Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.  Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect, or a material
adverse effect on the Collateral or the priority of Bank’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.
 
8.             Events of Default.
 
Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:
 
8.1           Payment Default.  If Borrower fails to pay, when due, any of the
Obligations;
 
8.2           Covenant Default.
 
(a)           If Borrower fails to perform any obligation under Article 6 or
violates any of the covenants contained in Article 7 of this Agreement; or
 
(b)           If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
ten days after Borrower receives notice thereof or any officer of Borrower
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the ten day period or cannot after diligent attempts by
Borrower be cured within such ten day period, and such default is likely to be
cured within a reasonable time, then Borrower shall have an additional
reasonable period (which shall not in any case exceed 30 days) to attempt to
cure such default, and within such reasonable time period the failure to have
cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made.
 
 
15

--------------------------------------------------------------------------------

 
 
8.3           Material Adverse Effect.  If there occurs any circumstance or
circumstances that could have a Material Adverse Effect;
 
8.4           Attachment.  If any portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any part of its business affairs, or if a judgment or other claim
becomes a lien or encumbrance upon any portion of Borrower’s assets, or if a
notice of lien, levy, or assessment is filed of record with respect to any of
Borrower’s assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within ten (10) days after Borrower receives
notice thereof, provided that none of the foregoing shall constitute an Event of
Default where such action or event is stayed or an adequate bond has been posted
pending a good faith contest by Borrower (provided that no Credit Extensions
will be required to be made during such cure period);
 
8.5           Insolvency.  If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);
 
8.6           Other Agreements.  If there is a default or other failure to
perform in any agreement to which Borrower is a party or by which it is bound
resulting in a right by a third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of One
Hundred Fifty Thousand Dollars ($150,000) or which could reasonably be expected
to have a Material Adverse Effect;
 
8.7           Subordinated Debt.  If Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank;
 
8.8           Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least Fifty Thousand Dollars
($50,000) shall be rendered against Borrower and shall remain unsatisfied and
unstayed for a period of ten (10) days (provided that no Credit Extensions will
be made prior to the satisfaction or stay of such judgment); or
 
8.9           Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.
 
9.             Bank’s Rights and Remedies.
 
9.1           Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:
 
(a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5, all Obligations shall become immediately due and payable without
any action by Bank);
 
(b)           Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;
 
(c)           Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;
 
 
16

--------------------------------------------------------------------------------

 
 
(d)           Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate.  Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith.  With respect to any of Borrower’s owned premises,
Borrower hereby grants Bank a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of Bank’s
rights or remedies provided herein, at law, in equity, or otherwise;
 
(e)           Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;
 
(f)           Deliver any notices of exclusive control over any of Borrower’s
accounts subject to account control agreement(s) in favor of Bank and take such
other actions as may be permitted under such account control agreements
(acknowledging that Bank shall not deliver such notices over such accounts until
an Event of Default has occurred);
 
(g)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;
 
(h)           Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;
 
(i)           Bank may credit bid and purchase at any public sale; and
 
(j)           Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.
 
9.2           Power of Attorney.  Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to:  (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) receive
and open all mail addressed to Borrower for the purpose of collecting the
Accounts; (c) notify all account debtors with respect to the Accounts to pay
Bank directly; (d) endorse Borrower’s name on any checks or other forms of
payment or security that may come into Bank’s possession; (e) sign Borrower’s
name on any invoice or bill of lading relating to any Account, drafts against
account debtors, schedules and assignments of Accounts, verifications of
Accounts, and notices to account debtors; (f) make, settle, and adjust all
claims under and decisions with respect to Borrower’s policies of insurance; (g)
demand, collect, receive, sue, and give releases to any account debtor for the
monies due or which may become due upon or with respect to the Accounts and to
compromise, prosecute, or defend any action, claim, case or proceeding relating
to the Accounts; (h) settle and adjust disputes and claims respecting the
accounts directly with account debtors, for amounts and upon terms which Bank
determines to be reasonable; (i) sell, assign, transfer, pledge, compromise,
discharge or otherwise dispose of any Collateral; (j) execute on behalf of
Borrower any and all instruments, documents, financing statements and the like
to perfect Bank’s interests in the Accounts and Collections and file, in its
sole discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral; and (k) do all acts and things
necessary or expedient, in furtherance of any such purposes.  The appointment of
Bank as Borrower’s attorney in fact, and each and every one of Bank’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations have been fully repaid and performed and Bank’s obligation to
provide Credit Extensions hereunder is terminated.
 
 
17

--------------------------------------------------------------------------------

 
 
9.3           Accounts Collection.  In addition to the foregoing, at any time
after the occurrence of an Event of Default, Bank may notify any Person owing
funds to Borrower of Bank’s security interest in such funds and verify the
amount of such Account.  Borrower shall collect all amounts owing to Borrower
for Bank, receive in trust all payments as Bank’s trustee, and immediately
deliver such payments to Bank in their original form as received from the
account debtor, with proper endorsements for deposit.
 
9.4           Bank Expenses.  If Borrower fails to pay any amounts or furnish
any required proof of payment due to third persons or entities, as required
under the terms of this Agreement, then Bank may do any or all of the following
after reasonable notice to Borrower:  (a) make payment of the same or any part
thereof; (b) set up such reserves under a loan facility in Section 2.1 as Bank
deems necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.7
of this Agreement, and take any action with respect to such policies as Bank
deems prudent.  Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral.  Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.
 
9.5           Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices, Bank shall not in any way or manner be liable or
responsible for:  (a) the safekeeping of the Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other person whomsoever.  All risk
of loss, damage or destruction of the Collateral shall be borne by Borrower.
 
9.6           Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be
cumulative.  Bank shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by Bank
of one right or remedy shall be deemed an election, and no waiver by Bank of any
Event of Default on Borrower’s part shall be deemed a continuing waiver.  No
delay by Bank shall constitute a waiver, election, or acquiescence by it.  No
waiver by Bank shall be effective unless made in a written document signed on
behalf of Bank and then shall be effective only in the specific instance and for
the specific purpose for which it was given.
 
9.7           Demand; Protest.  Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.
 
10.          Notices.
 
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:
 
If to Borrower:                                      USA Technologies, Inc.
100 Deerfield Lane, Suite 140
Malvern, PA 19355
Attn:  Steve Herbert, CEO and David DeMedio, CFO
FAX:  (610) 989-0344
 
If to Bank:                                             Avidbank Corporate
Finance,
        a division of Avidbank
400 Emerson Street
Palo Alto, CA 94301
Attn:  Jeffrey Javier
FAX:  (650) 289-0124
 
 
18

--------------------------------------------------------------------------------

 
 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 
11.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California.  BORROWER AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT.  EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
If the jury waiver set forth in this Section is not enforceable, then any
dispute, controversy or claim arising out of or relating to this Agreement, the
Loan Documents or any of the transactions contemplated therein shall be settled
by judicial reference pursuant to Code of Civil Procedure Section 638 et seq.
before a referee sitting without a jury, such referee to be mutually acceptable
to the parties or, if no agreement is reached, by a referee appointed by the
Presiding Judge of the California Superior Court for Santa Clara County.  This
Section shall not restrict a party from exercising remedies under the Code or
from exercising pre-judgment remedies under applicable law.
 
12.          General Provisions.
 
12.1        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion.  Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.
 
12.2        Indemnification.  Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against:  (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.
 
12.3        Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.
 
12.4        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
12.5        Correction of Loan Documents.  Bank may correct patent errors and
fill in any blanks in this Agreement and the other Loan Documents consistent
with the agreement of the parties.
 
 
19

--------------------------------------------------------------------------------

 
 
12.6        Amendments in Writing, Integration.  Neither this Agreement nor the
Loan Documents can be amended or terminated orally.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.
 
12.7        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement. In
the event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.  Notwithstanding the foregoing,
Borrower shall deliver all original signed documents requested by Bank no later
than ten (10) Business Days following the Closing Date.
 
12.8         Survival.  All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions to Borrower.  The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 12.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.
 
12.9         Confidentiality.  In handling any confidential information Bank and
all employees and agents of Bank, including but not limited to accountants,
shall exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrower, provided that such entities are subject to similar
confidentiality obligations,  (ii) to prospective transferees or purchasers of
any interest in the Loans, provided that they have entered into a comparable
confidentiality agreement in favor of Borrower and have delivered a copy to
Borrower, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of Bank and (v) as Bank may
determine as may be necessary or appropriate in connection with the enforcement
of any remedies hereunder.  Confidential information hereunder shall not include
information that  is in the public domain or in the knowledge or possession of
Bank when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank through no fault of Bank.
 
12.10      Patriot Act Notice.  Bank hereby notifies Borrower that, pursuant to
the requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed
into law on October 26, 2001) (the “ Patriot Act “), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes names and addresses and other information that will allow Bank, as
applicable, to identify the Borrower in accordance with the Patriot Act.
 
[signature page follows]
 
 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
USA Technologies, Inc.
             
 
By: 
/s/ Stephen P. Herbert             Name: Stephen P. Herbert              Title:
Chief Executive Officer

 

 
Avidbank Corporate Finance,
a division of Avidbank
             
 
By: 
/s/ Jeffrey Javier             Name: Jeffrey Javier             Title: Senior
Vice President  

 
 
21

--------------------------------------------------------------------------------

 
 

DEBTOR: USA TECHNOLOGIES, INC.     SECURED PARTY: AVIDBANK CORPORATE FINANCE, A
DIVISION OF AVIDBANK

 
EXHIBIT A

 
COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT
 
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
 
(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), commercial tort
claims (including all commercial tort claims with respect to Civil Action No.
12-2399-TJS, USA Technologies, Inc. vs. Bradley M. Tirpak, et al.), deposit
accounts, securities accounts, documents (including negotiable documents),
equipment (including all accessions and additions thereto), general intangibles
(including payment intangibles and software), goods (including fixtures),
instruments (including promissory notes), inventory (including all goods held
for sale or lease or to be furnished under a contract of service, and including
returns and repossessions), investment property (including securities and
securities entitlements), letter of credit rights, money, and all of Debtor’s
books and records with respect to any of the foregoing, and the computers and
equipment containing said books and records;
 
(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.
 
 
1

--------------------------------------------------------------------------------

 

 
(AVIDBANK CORPORATE FINANCE LOGO) [t74521001_v4.jpg]

Exhibit B
 
ADVANCE REQUEST FORM




        Date: _____________





 
Client:
USA Technologies, Inc.
       
Client ID:
         
Line Limit:
$3,000,000

 

1. Principal Balance Outstanding              2.  Availability (from Client
Summary)              3.  Advance Request             5.  Ending Availability
(2-3)     

 
The Undersigned Represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Avidbank.


Client:  ______________________________________________________


Authorized Signor:  _____________________________________________
 
 
Bank Use Only
               
Received by:
   
Date:
   
AUTHORIZED SIGNER
               
Approved by:
   
Date:
   
AUTHORIZED SIGNER
     

 
Funding requests require 24 hour notice.  For funding on the following business
day, please submit by 2:00 p.m. (PST) via fax (650)-323-6527 or email:
corpfinance@avidbank.com


 
 

--------------------------------------------------------------------------------

 

 
(AVIDBANK CORPORATE FINANCE LOGO) [t74521001_v4.jpg]
 
EXHIBIT C
BORROWING BASE CERTIFICATE
 
Borrower:  USA TECHNOLOGIES, INC.
Lender: 
Avidbank Corporate Finance,
    a division of Avidbank       
Commitment Amount:  $3,000,000
   

 
ACCOUNTS RECEIVABLE (FROM INVOICED ACCOUNTS)
   
1.           Accounts Receivable Book Value as of ___
 
$___________
2.           Additions (please explain on reverse)
 
$___________
3.           TOTAL ACCOUNTS RECEIVABLE
 
$___________
     
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
   
4.           Amounts over 90 days due
$___________
 
5.           Balance of 25% over 90 day accounts
$___________
 
6.           Concentration Limits (in excess of 30%)
$___________
 
7.           Foreign Accounts
$___________
 
8.           Governmental Accounts
$___________
 
9.           Contra Accounts
$___________
 
10.         Demo Accounts; Prebillings
$___________
 
11.         Employee Accounts
$___________
 
12.         Other (please explain on reverse)
$___________
 
13.         TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
 
$___________
14.         Eligible Accounts (#3 minus #13)
 
$___________
15.         LOAN VALUE OF ACCOUNTS (75% of #14)
 
$___________
     
REVENUES FROM NON-INVOICED ACCOUNTS RECEIVABLES
   
16.     Prior two-months networking service fees/transaction processing revenues
 
$___________
17.         Adjustments to Revenues, if any
 
$___________
18.         TOTAL PROCESSING REVENUES (#16 minus #17)
 
$___________
19.     LOAN VALUE OF PROCESSING REVENUES (the lesser of $1,000,000 or 80% of
#18)
 
$___________
 
BALANCES
   
20.         Maximum Loan Amount
 
$3,000,000
21.         Total Funds Available [Lesser of #20 or (#15 plus #19)]
 
$___________
22.         Present balance owing on Line of Credit
 
$___________
23.         AVAILABLE BORROWING / RESERVE POSITION (#21 minus #22)
 
$___________
     

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Avidbank Corporate Finance, a
division of Avidbank.
 
USA TECHNOLOGIES, INC.
     
By:  
            Authorized Signer  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
COMPLIANCE CERTIFICATE
 
TO:
AVIDBANK CORPORATE FINANCE, A DIVISION OF AVIDBANK

 
FROM:
USA TECHNOLOGIES, INC.

 
The undersigned authorized officer of USA TECHNOLOGIES, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date
hereof.  Attached herewith are the required documents supporting the above
certification.  The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
 
Required
 
Complies
             
Schedule of Revenue Proceeds
 
Weekly
 
Yes
 
No
Transaction Report of Cash Disbursements &  Collections
 
Weekly
 
Yes
 
No
A/R & A/P Agings
 
Monthly within 20 days
 
Yes
 
No
Borrowing Base Certificate and Compliance Certificate
 
Monthly within 20 days
       
Monthly statements from JPMorgan Chase
 
Monthly within 5 days of receipt
 
Yes
 
No
Monthly financial statements
 
Monthly within 20 days
 
Yes
 
No
Annual financial statements (CPA Audited)
 
FYE within 120 days
 
Yes
 
No
Annual Projections
 
within 30 days of Fiscal Year beginning
 
Yes
 
No
10K and 10Q
 
(as applicable)
 
Yes
 
No
A/R Audit
 
Semi-Annual
 
Yes
 
No
IP Notices
 
As required under Section 6.11
 
Yes
 
No

 
Financial Covenant
  Required   Actual  
Complies
                     
Minimum Liquidity
  $
3,000,000
  $
__________
 
Yes
 
No
Minimum Adjusted EBITDA for quarters ending:
                   
June 30, 2012:
  $
575,000
   
__________
 
Yes
 
No
September 30, 2012:
  $ 
700,000
   
__________
 
Yes
 
No
December 31, 2012:
  $
1,000,000
   
__________
 
Yes
 
No

 
Comments Regarding Exceptions:  See Attached.
 

BANK USE ONLY                 Received by:
 
Sincerely,
 
     
AUTHORIZED SIGNER
                Date:                   Verified:   SIGNATURE         AUTHORIZED
SIGNER                
Date: 
 
TITLE
 
            Compliance Status  
Yes
 
No
           
DATE
 
       



 
1

--------------------------------------------------------------------------------

 

SCHEDULE OF EXCEPTIONS
 
Permitted Indebtedness  (Section 1.1)
 
LENDER
COLLATERAL
TERM EXPIRES
 
AMOUNT FINANCED
   
BALANCE @ 05/31/2012
   
Monthly
pmt
                         
Oracle Credit Corporation
Hardware purchased with loan proceeds
Oct-14
  $ 45,761.93     $ 38,733.19     $ 4,226.00  
PNC *
All Assets
Nov-14
    93,000.00       39,124.67       1,466.69  
Chase Equipment Finance, Inc.
Computer Hardware and Software
Mar-13
    195,000.00       57,096.06       5,839.95  
Dell Financial Services, LLC **
Computer Hardware and Software
Dec-14
    270,768.73       -       58,535.75                                 LESSOR
COLLATERAL
TERM EXPIRES    
AMOUNT
FINANCED
     
BALANCE @ 05/31/2012
     
Monthly
pmt
                               
Ricoh
Copiers Jul-13   $ 42,370.57     $ 9,385.92      $ 677.34   Dell Financial
Services, LLC
Computer Hardware and Software
Aug-14     495,954.59       362,998.07       14,144.60  

 
   * PNC loan paid in full on June 12, 2012; lien expected to be released in
approximately 10-15 business days.
** Loan commenced June 1, 2012.

Permitted Investments  (Section 1.1)



Permitted Liens  (Section 1.1)
 
As set forth above under Permitted Indebtedness



Inbound Licenses  (Section 5.6)



Prior Names  (Section 5.7)
 
USA Entertainment Center, Inc.
Stitch Networks Corporation (wholly owned sub)
USAT Capital Corp (wholly owned sub)


Locations of Equipment/Inventory (Section 5.7)



Litigation  (Section 5.8)
 
Petition for Reassessment, Assessment No. 613-848-711-103-1
On November 5, 2011, the Commonwealth of Pennsylvania issued an assessment
against the Company for sales and use taxes alleged to be due during the period
between January 1, 2007 and June 30, 2010. The total assessment, including
interest and penalties, is in the amount of $643,199.88. On January 27, 2012,
the Company filed a Petition for Reassessment with the Board of Appeals of the
Pennsylvania Department of Revenue. A decision has not been rendered as of the
date hereof.


 
2

--------------------------------------------------------------------------------

 
 
Petition for Refund, Sales and Use Tax
On May 4, 2012, the Company filed a Petition for Refund with the Board of
Appeals of the Pennsylvania Department of Revenue for a refund of sales and use
taxes in the amount of $450,000 alleged to have erroneously paid by the Company
on various capital and expense purchases during the period of January 1, 2007
through June 30, 2010.  As of the date hereof, a decision has not yet been
rendered.


USA Technologies, Inc. vs. Bradley M. Tirpak, et. al., Civil Action No. 12-2399
On May 3, 2012, the Company filed the above action in the United States Court
for the Eastern District of Pennsylvania.  The complaint alleged that the
dissidents violated a non-disparagement agreement entered into with the Company
and also made false and misleading statements regarding the Company in violation
of the securities laws. The complaint asked for injunctive relief to be entered
against the dissidents. Following a hearing, on May 24, 2012, the Court entered
a preliminary injunction against the dissidents finding that the dissidents had
violated the non-disparagement agreement, and enjoined them from further
violations thereof. On June 8, 2012, the Company filed an amended complaint that
in addition to asking for injunctive relief now asks for money damages in the
amount of at least $7,000,000.
 
Subsidiaries (Section 5.14)
 
Wholly owned subsidiaries of Borrower:


Stitch Networks Corporation
USAT Capital Corp
 
Accounts (Section 5.16)
 
JPMorgan Chase, account number(s) 872688460
 
 
3
 